Citation Nr: 0008797	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected left 
ankle disability.  

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a right knee disorder.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected left ankle disability.

4. Entitlement to a compensable evaluation for service-
connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to September 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a left knee 
disability and found that new and material evidence, adequate 
to reopen the claim for service connection for a right knee 
disability, had not been submitted.  The RO further continued 
a 10 percent evaluation for left ankle fracture residuals and 
a noncompensable evaluation for right ankle fracture 
residuals.  


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
nexus between the veteran's current chondromalacia of the 
left knee and any incident of his military service or his 
service-connected left ankle condition.  

2. By rating decision dated in January 1994, the RO denied 
service connection for a right knee disorder.  The veteran 
was properly notified of that decision, and he did not 
perfect a timely appeal.

3. Additional evidence in support of the veteran's claim of 
entitlement to service connection for a right knee 
disorder, submitted since the January 1994 RO decision, is 
either duplicative or cumulative of evidence previously 
submitted.

4. The veteran's left ankle disability is manifested by 
marked limitation of dorsiflexion and increased pain on 
prolonged standing and walking.  

5. The veteran's right ankle disability is manifested by 
increased pain on prolonged standing and walking and some 
limitation of motion due to pain.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The January 1994 RO decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).  

3. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

4. The criteria for a 20 percent evaluation for service-
connected left ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).

5. The criteria for a 10 percent evaluation for service-
connected right ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records noted that he suffered 
a right ankle strain in April 1983.  X-ray examination showed 
a small calcaneal spur, but soft tissue injury only.  In 
February 1985, and again in June 1986, the veteran complained 
of right knee pain.  An assessment of probable right 
tendonitis was noted.  In June 1988, the veteran suffered a 
non-displaced oblique distal fibula fracture of the right 
ankle.  In December 1988, the veteran suffered a fracture of 
the left ankle.  The service medical records contain 
continued complaints of swelling and pain in both ankles 
throughout service.  In December 1991, complaints of right 
knee pain were noted with an assessment of musculoskeletal 
pain.  

The veteran's separation physical examination in August 1992 
noted scars on the left ankle, but no abnormalities of either 
knee.  On a report of medical history, completed at the same 
time, the veteran reported a history of swollen or painful 
joints, broken bones, bone, joint or other deformity, and 
foot trouble.  The veteran denied a history of "trick" or 
locked knee.  An enlistment examination for National Guard 
duty, dated in May 1994, noted no abnormalities of the knees.  
On a report of medical history, completed at that time, the 
veteran denied a history of "trick" or locked knee.  

In October 1992, the veteran filed an initial claim for VA 
benefits for service connection for a left ankle injury, 
right ankle injury, and a right knee injury.  

A VA general medical examination was conducted in October 
1993.  A history of bilateral ankle fractures and right knee 
injury during service was reported.  The examiner provided an 
assessment of history of bilateral ankle fractures and right 
knee injury.  A VA orthopedic examination was also conducted 
in October 1993 for evaluation of left ankle pain.  The 
examiner noted some diffuse swelling and tenderness over the 
left ankle as well as a well-healed surgical scar.  Range of 
motion testing of the left ankle revealed dorsiflexion of 10 
degrees, plantar flexion of 40 degrees, eversion of 5 degrees 
with tenderness, and inversion of 10 degrees.  The examiner 
noted that the veteran had a very slight limp when walking.  
X-ray examination revealed osteoarthritis of the left ankle.  
A diagnosis of post-traumatic arthritis of the left ankle was 
reported.  

By rating decision in January 1994, the RO granted service 
connection for residuals of a fracture of the left ankle, 
with a 10 percent evaluation, and residuals of a fracture of 
the right ankle, with a noncompensable evaluation, both 
effective from September 25, 1992.  The RO further denied 
service connection for residuals of a right knee injury.  The 
veteran was notified of this decision under cover letter 
dated in January 1994.  The RO decision is final as to 
evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).  

The veteran filed a request to reopen his claim for service 
connection for a right knee disorder in August 1997.  The 
evidence, submitted since the final RO decision in January 
1994, includes VA treatment records, statements of the 
veteran, testimony at a hearing before an RO hearing officer, 
and a VA fee-basis examination.  The veteran stated that his 
left ankle condition had increased in severity and his 
current condition was affecting both knees, causing constant 
pain.  

VA outpatient treatment records dated from July to September 
1997 noted complaints of bilateral ankle and leg pain.  
Assessments of post-traumatic arthritis and arthralgia of the 
knees were provided.  X-ray examination of both knees in 
August 1997 revealed no evidence of fracture, bone, or joint 
abnormality, or joint effusion.  

In his VA Form 9, substantive appeal, received in November 
1998, the veteran stated that his right knee was affected by 
his right ankle injury and indicated that he had complained 
of knee pain since discharge from service.  

VA outpatient treatment records from October 1997 to April 
1999 note repeated complaints of bilateral ankle and knee 
pain.  X-ray examination of the left lower extremity in 
August 1998 revealed a small bony spur of the left tibia, and 
probable post-traumatic degenerative changes of the left knee 
and ankle joint.  In January 1999, the veteran stated that 
his right ankle hurt so much, he could not walk, and the 
examiner noted pain with all ranges of motion.  

At a hearing before an RO hearing officer in April 1999, the 
veteran testified that he injured both ankles during 
paratrooper exercises in 1988.  Transcript, p. 2.  He stated 
that his knees hurt with lifting and caused difficulties in 
his electrician work.  He reported difficulty walking for 
more than a half an hour due to his ankle pain.  
Transcript, p. 3.  He noted that he took medication 
"constantly" for his ankle and knee pain.  Transcript, p. 
5.  

A VA fee basis examination was conducted in June 1999 by 
R.R., M.D, who noted detailed review of the veteran's claims 
file.  In a cover letter to the examination report, Dr. R.R. 
stated that it was his opinion that the veteran's knee 
conditions were not secondary to his service-connected ankle 
conditions.  The physician noted that the veteran fractured 
both of his ankles as a result of parachuting.  The veteran 
reported that he had bilateral knee pain since military 
service, and attributed this to parachuting and 
overcompensating after his ankle injury and subsequent 
surgery.  The veteran described constant bilateral ankle and 
knee pain, increased with prolonged standing, walking or 
lifting, and swelling, popping, and cracking of both knees 
and ankles.  

Range of motion testing of the right knee revealed flexion of 
135 degrees and extension to 0 degrees with no fatigue, 
weakness, or lack of endurance associated with range of 
motion.  No edema, effusion, instability, weakness, redness, 
heat, tenderness, laxity, or abnormal movement of the right 
knee were noted.  Range of motion testing of the left knee 
revealed flexion of 120-125 degrees, with pain past 115 
degrees, and extension to 0 degrees.  Dr. R.R. noted crepitus 
on movement.  No fatigue, weakness, or lack of endurance were 
associated with range of motion and no edema, effusion, 
instability, weakness, redness, heat, tenderness, laxity, or 
abnormal movement of the left knee were noted.  The veteran's 
gait was normal.  

Range of motion testing of the right ankle revealed 
dorsiflexion of 20 degrees and plantar flexion of 40-45 
degrees, with no pain, fatigue, weakness, lack of endurance, 
instability, redness, heat, or abnormal movement.  Range of 
motion testing of the left ankle showed dorsiflexion of 3-6 
degrees, with pain on any dorsiflexion, and plantar flexion 
of 25-32 degrees.  Dr. R.R. noted tenderness, but no 
instability, redness, heat or abnormal movement.  X-ray 
examination of the right knee, left knee, and left ankle were 
normal.  X-ray examination of the right ankle showed a small 
plantar calcaneal spur.  

Dr. R.R. reported diagnoses of a normal right knee 
examination, mild chondromalacia of the left patella, healed 
right ankle fracture, normal right ankle examination, healed 
left ankle lateral malleolar fracture, and decreased range of 
dorsiflexion of the left ankle, secondary to a healed ankle 
fracture.  


II.  Analysis

Service Connection for Left Knee Disorder

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

The veteran has presented evidence of a current left knee 
disability.  Dr. R.R. provided a diagnosis of chondromalacia 
of the left knee.  The veteran's service medical records 
contain no complaints or diagnoses of any left knee pain or 
pathology.  The veteran contends that his current left knee 
disability is secondary to his service-connected left ankle 
disability.

However, the record contains no competent medical evidence of 
a nexus between the veteran's current left knee 
chondromalacia and any incident of the veteran's military 
service or his service-connected ankle conditions.  Dr. R.R. 
specifically opined that that the veteran's knee conditions 
were not secondary to his service-connected ankle conditions.  
Although the veteran has stated that he believes that his 
left knee disability is due to his left ankle disability, the 
veteran is not competent to provide opinion as to medical 
causation.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the alternative method of establishing a well-
grounded claim is not available to the veteran as his left 
knee complaints were not "noted" during service.  Without 
competent medical evidence of a nexus between the veteran's 
current left knee disability and his military service or 
service-connected disability, the veteran's claim cannot be 
well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The appellant has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


New and Material Evidence for Right Knee Disability

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette, 8 Vet. App. at 75; 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123.  The Board denied the veteran's 
claim for service connection for residuals of a right knee 
injury in January 1994.  Although the veteran currently 
claims service connection for a right knee disorder, 
including as secondary to his service-connected right ankle 
disability, the claim "remains the same."  Thus, the Board 
must first determine if new and material evidence sufficient 
to reopen the claim has been received.

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the October 
1998 Statement of the Case furnished the veteran with 
38 C.F.R. § 3.156, which remains unchanged by the decision of 
the Federal Circuit in Hodge.  The Board believes that the 
veteran has not been prejudiced by its decision in this case.  
He has not presented evidence that could be considered to be 
new and material under either pre-Hodge or post-Hodge 
jurisprudence.  The veteran is not prejudiced by 
consideration of his claim under this standard without remand 
to the RO for initial review.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

The veteran's claim for service connection for a right knee 
disability was previously denied by RO rating decision in 
January 1994.  Since the last final denial of the veteran's 
claim in January 1994, the veteran has submitted VA 
outpatient treatment record, a VA examination, and testimony 
at a hearing before an RO hearing officer.  Although this 
evidence new, in that it was not previously considered, it is 
not material.  The new information is cumulative of evidence 
previously submitted, as there continues to be no diagnosis 
of a right knee disability.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Arthralgia, as diagnosed 
in VA outpatient treatment records, is a diagnosis of joint 
pain and, thus, not a disability for VA compensation 
purposes.  The veteran's reports of knee pain on lifting and 
prolonged walking and the service medical records were 
considered prior to the final denial in January 1994.  The 
Board finds that the evidence submitted is not sufficient to 
reopen the claim for service connection for a right knee 
disorder.  


Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

Under the Schedule, arthritis due to trauma is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of ankle motion 
warrants a 20 percent evaluation if marked and a 10 percent 
evaluation if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal dorsiflexion of the ankle is to 20 degrees, and 
normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  When the Schedule does not provide a zero 
percent evaluation, such will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  


Left Ankle Disability

On the most recent VA examination, the veteran's dorsiflexion 
was limited to 3-6 degrees and Dr. R.R. noted pain on any 
dorsiflexion.  The veteran's plantar flexion was also 
limited.  The veteran has repeatedly reported pain on 
prolonged standing and walking and has stated at the 
examination in June 1999, that the pain was more intense in 
the left ankle.  The Board finds that the veteran's range of 
motion most closely approximates a marked limitation of 
motion and warrants a 20 percent evaluation.  There are no 
schedular criteria for an evaluation in excess of 20 percent 
for limitation of motion of ankle motion.  

Right Ankle Disability

On the June 1999 VA examination, the veteran's range of 
motion of the right ankle was normal.  As the record contains 
no diagnosis of arthritis of the right ankle, the veteran 
does not warrant a schedular compensable evaluation for 
service-connected right ankle disability.  However, the Board 
notes that the records show some functional loss due to pain 
in the right ankle.  Outpatient treatment record in January 
1999 noted pain on all ranges of right ankle motion.  The 
veteran has repeatedly reported pain on prolonged standing 
and walking.  The Board finds that the veteran's functional 
loss is analogous to the criteria for a 10 percent evaluation 
under the Schedule.  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  

No new and material evidence having been received, the claim 
for service connection for a right knee disorder is not 
reopened.

Entitlement to a 20 percent evaluation for service-connected 
left ankle disability is granted.

Entitlement to a 10 percent evaluation for service-connected 
right ankle disability is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 15 -


- 6 -


